                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   SAYEDA HAQ,                                             CASE NO. C19-1040-JCC
10                             Plaintiff,                    ORDER
11          v.

12   ALLSTATE FIRE AND CASUALTY
     INSURANCE,
13
                               Defendant.
14

15

16          This matter comes before the Court on the parties’ stipulated motion to remand (Dkt. No.

17   7). The motion is GRANTED. The Court ORDERS the following:

18          1. The parties’ stipulation (Dkt. No. 7) is APPROVED;

19          2. To the extent pled, Plaintiff’s claims against Defendant for (1) bad faith, (2) violation

20               of the Insurance Fair Conduct Act, (3) violation of Washington’s Consumer

21               Protection Act, and (4) any extra-contractual claims are hereby waived and

22               DISMISSED with prejudice and without attorney fees or costs to either party;

23          3. The sole remaining claim in this action is the value dispute of Plaintiff’s uninsured or

24               underinsured motorist (“UIM”) claim arising from the June 3, 2016 loss;

25          4. This case is REMANDED to the Snohomish County Superior Court;

26          5. The Clerk is DIRECTED to close this case.


     ORDER
     C19-1040-JCC
     PAGE - 1
 1          DATED this 2nd day of August 2019.




                                                 A
 2

 3

 4
                                                 John C. Coughenour
 5                                               UNITED STATES DISTRICT JUDGE
 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     C19-1040-JCC
     PAGE - 2
